Case 1:21-cr-00024-JNP Document 23-1 Filed 06/08/21 PageID.91 Page 1 of 2




                             Exhibit A
            (Odyssey House Acceptance Letter)
  Case 1:21-cr-00024-JNP Document 23-1 Filed 06/08/21 PageID.92 Page 2 of 2




6/2/2021

Name: Ramon Crespin
DOB:


Please let this letter serve as official notification that Ramon Crespin has been accepted to enter
the Odyssey House of Utah Residential Program. We will assess for substance abuse and mental
health concerns at the time of intake in order to help treat this person while they are participating
in our program.

We will have a bed available pending Release. We look forward to working with the attorney
and courts to coordinate and facilitate a direct transfer to our facility.


If you have any further questions please feel free to contact me at 385.301.8636

Sincerely,


PAM CHAVEZ
Admissions Intake Advisor
Odyssey House of Utah, Admissions Department
340 E 100 S, Salt Lake City, Utah, 84111
O 385-301-8636
F 801-478-2686
